Case 5:20-cv-05060-TLB Document 20               Filed 03/22/21 Page 1 of 1 PageID #: 544




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


WHITNEY L. HARPER                                                             PLAINTIFF

V.                              CASE NO.: 5:20-CV-5060

ANDREW M. SAUL, Commissioner,
Social Security Administration                                              DEFENDANT


                                          ORDER

       Comes on for consideration the Report and Recommendation (Doc. 19) filed in this

case on March 2, 2021, by the Honorable Erin L. Wiedemann, Chief United States

Magistrate Judge for the Western District of Arkansas. Fourteen (14) days have passed

without objections being filed by the parties.

       The Court has reviewed this case and, being well and sufficiently advised, finds as

follows: the Report and Recommendation is proper and should be and hereby is

ADOPTED IN ITS ENTIRETY. Accordingly, for the reasons stated in the Magistrate

Judge’s Report and Recommendation, the Administrative Law Judge’s decision is

AFFIRMED, and Plaintiff’s case is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED on this 22nd day of March, 2021.


                                          /s/ Timothy L. Brooks
                                          TIMOTHY L. BROOKS
                                          UNITED STATES DISTRICT JUDGE
